Citation Nr: 0327663	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




REMAND

On July 24, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send the veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
alleged stressors.  The RO should advise 
the veteran that further specificity as 
to the dates and incidents alleged to be 
PTSD stressors is needed for a follow-up 
request to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  
The RO should ask him to comment 
specifically about the names of any 
individuals whose deaths he witnessed 
during active service; the specific dates 
of any combat engagements he had, 
including a description of the events 
alleged to be stressors, as well as any 
other stressful situations he considers 
relevant.  In the letter, the RO should 
request that the veteran provide more 
specific narrative information, including 
the relevant dates, for alleged stressors 
that involved the names of the following 
individuals: [redacted], [redacted], [redacted], 
Captain [redacted] or Captain [redacted], 
[redacted], [redacted], [redacted], [redacted], 
[redacted], [redacted], [redacted], 
Colonel [redacted], [redacted], [redacted].  
The veteran should provide as specific 
information as possible describing his 
relationship to these and any other 
service colleagues, with sufficient 
identifying information to include dates 
and places of service as well as the 
nature of the stressful events pertaining 
to each individual.

2.  Once the foregoing has been 
completed, the RO should issue a letter 
asking USASCRUR to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
The USACRUR must be provided with copies 
of personnel records showing service 
dates, duties, and units of assignment.  
The RO should request that USASCRUR:
--Verify whether or not the veteran was 
recommended for or awarded a Silver Star 
Medal; provide USASCRUR with a copy of 
the document "Special Order #211" which 
the veteran submitted, and ask USASCRUR 
to comment on the authenticity of this 
document.
--Provide any information relating to an 
alleged incident that occurred in the 
Mekong Delta between February 1 and 
February 14, 1967, involving the veteran 
and a "search and sweep patrol" 
resulting in combat with the enemy
--Provide unit histories for the 
veteran's assigned units, the 368th 
Transportation Company from October 1966 
to December 1966, the 567th 
Transportation Company from December 1966 
to October 1967, and HHC USASUPCOM SGN 
from June 1968 to December 1969.  to 
include a discussion of whether or not 
those units engaged in combat with the 
enemy during these respective periods.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



